DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 27 December 2021.
Claims 21-35 and 39-43 are pending. Claims 41-43 are newly added. Claims 36-38 are cancelled. Claims 21, 39, and 41 are independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 33-35, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marda et al. (US 2019/0019022, published 17 January 2019, hereafter Marda).

capturing, by an image device of an apparatus, a stream of images of the printed version of the document, wherein the stream of images includes an image of a section of the printed version (paragraphs 0005, 0031, and 0047: Here, a video, a stream of images, of the document is captured by a user device. This video is displayed in an AR environment while capturing the video)
while the stream of images is being captured, displaying the stream of images on a display of the apparatus (paragraphs 0005, 0031, and 0047)
accessing the digital version of the document (paragraph 0005)
mapping between the image of the section of the printed version and the digital version, to identify a section of the digital version that corresponds to the section of the printed version (paragraph 0005: Here, a shared state mapping is created between a print and electronic version of a document)
while capturing the stream of images, and while the stream of images is being displayed, receiving, via the display, a digital user marking that is marked relative to the image (paragraphs 0005 and 0046-0047: Here, an augmented reality layer is placed over the captured image of the print document in order to overlay the associated annotations)
updating the digital version of the document to incorporate the digital user marking in the section of the digital version (paragraphs 0017 and 0020)

As per dependent claim 23, Marda discloses wherein receiving the digital user marking comprises:
causing display of, on the display, a cursor, wherein a position of the cursor is fixed relative to the display (paragraph 0049-0050: Here, a field of view is analogous to the cursor)
in response to the cursor hovering over a segment within the section of the printed version, causing selection of an entirety of the segment (paragraph 0049-0050: Here, the entirety of the document captured within the field of view constitutes a section of the printed version. The document segments contained within the field of view are identified and annotations added)
As per dependent claim 24, Marda discloses wherein causing selection of the entirety of the segment comprises:
determining a structure of the digital version using metadata included in the digital version (paragraph 0055)
based on the structure of the digital version, determining a structure of the printed version (paragraphs 0053-0054)

As per dependent claim 25, Marda discloses wherein receiving the digital user marking comprises causing display of a cursor on the display, wherein the cursor is displayed at a fixed position within the display even when a user touch is detected at a different position within the display (paragraphs 0049-0051: Here, the document moves within the field of view, but the cursor, field of view, does not change).
As per dependent claim 26, Marda discloses wherein receiving the digital user marking further comprises:
	in response to a movement of the imaging device relative to the printed version, causing the stream of images to move relative to the display, such that the stream of images also moves relative to the cursor (paragraphs 0047-0051)
	in response to the cursor moving over one or more words within the section of the printed version causing an initial selection of the one or more words within the section of the printed version (paragraphs 0015 and 0017)
	As per dependent claim 33, Marda discloses wherein the digital user marking is a first digital user marking, and the method further comprises:
	detecting, within the image, a physical user marking on the printed version (paragraph 0020)
	generating a second digital user marking that corresponds to the physical user marking (paragraph 0020)
	updating the digital version to incorporate the second digital user marking (paragraph 0020)

tracking the printed version, in response to the printed version of the document moving relative to the imaging device and/or relative to the background scene, wherein tracking the printed version comprises one or both of:
tracking, using a localization and mapping algorithm, the printed version relative to the background scene (paragraphs 0049-0051)
tracking, using an object tracking algorithm, contents of the printed version, in response to the printed version moving relative to the imaging device (paragraphs 0049-0051)
	As per dependent claim 35, Marda discloses mapping between the image of the section of the printed version and the digital version is maintained irrespective of any movement of the printed version of the document relative to the imaging device (paragraph 0051).
	With respect to claims 39-40, the applicant discloses the limitations substantially similar to those in claims 21-22, respectively. Claims 39-40 are similarly rejected.
	With respect to claim 41, the applicant discloses the limitations substantially similar to those in claim 21. Claim 41 is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Marda and further in view of Alonso Ruiz et al. (US 2016/0274686, published 22 September 20216, hereafter Alonso Ruiz).
As per dependent claim 27, Marda discloses the limitations substantially similar to those in claim 26, and the same rejection is incorporated herein. Marda fails to specifically disclose extending the initial selection to incorporate an additional one or 
However, Alonso Ruiz, which is analogous to the claimed invention because it is directed to expanding a selection of text, disclose extending the initial selection to incorporate an additional one or more words within the selection of the printed version, wherein the additional one or more words are adjacent to the initial selected (Figures 5Z-5AD; paragraph 0372). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Alonso Ruiz with Marda, with a reasonable expectation of success, as it would have allowed for selection of a larger segment of words/text. This would have provided a user to modify selection of contents based upon his/her selection. This would have allowed for expanding the selection to improve accuracy of a user’s selection.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Marda and further in view of Kim et al. (US 2018/0081519, published 22 March 2018, hereafter Kim).
As per dependent claim 28, Marda discloses wherein receiving the digital user marking comprises:
causing display of, on the display, a cursor, wherein a position of the cursor is fixed relative to the display (paragraphs 0049-0051)
Marda fails to specifically disclose in response to a movement of the imaging device relative to the printed version and/or an engagement of a zooming function, 
However, Kim, which is analogous because it is directed to zooming in an augmented reality environment, discloses in response to a movement of the imaging device relative to the printed version and/or an engagement of a zooming function, marking a path in the stream of images that the cursor takes over the printed version during the movement or zooming (Figures 2A-2C; paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kim with Marda, with a reasonable expectation of success, as it would have enabled for tracking a user’s position within the augmented reality environment. This would have enabled him/her to identify the depth of the user’s tracking within the environment.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Marda and further in view of Brown et al. (US 2020/0364294, filed 15 May 2019, hereafter Brown).
As per dependent claim 29, Marda discloses the limitations similar to those in claim 21, and the same rejection is incorporated herein. Marda discloses causing display of, on a display screen, a stream of images of the printed version of the document (paragraphs 0031 and 0047).
Marda fails to specifically disclose:
causing display of, on the display, a user interface including a plurality of tools, the plurality of tools including a first tool to generate a first type of digital user marking, 
causing display of, on the display screen, a cursor, wherein a position of the cursor is fixed relative to the display screen
in response to the cursor hovering over the first tool for at least a threshold period of time, selecting the first tool, thereby allowing the first type of digital user marking to be received 
However, Brown, which is analogous to the claimed invention because it is directed toward an interface for annotating contents, discloses:
causing display of, on the display, a user interface including a plurality of tools, the plurality of tools including a first tool to generate a first type of digital user marking, wherein the plurality of tools is anchored to the printed version with in the stream of images (Figures 2-3; paragraphs 0061-0062)
causing display of, on the display screen, a cursor, wherein a position of the cursor is fixed relative to the display screen (Figures 2-3; paragraphs 0061-0062)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Brown with Marda, with a reasonable expectation of success, as it would have enabled a user to differently annotate contents based upon a user interface. This would have allowed the user to identify and apply different markings on a document.
Finally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to select a first tool for generating user markings in response to the cursor hovering over the first tool for at least a .

Claims 30-32 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Marda and further in view of Tseng (US 2012/0105475, published 3 May 2012) and further in view of Simske et al. (US 6385351, patented 7 May 2002, hereafter Simske).
As per dependent claim 30, Marda discloses the limitations similar to those in claim 12, and the same rejection is incorporated herein. Marda discloses:
the image is a first image (Figure 5)
the digital user marking is a first digital user marking (Figure 2C; paragraph 0046)
the section of the printed version is a first section of the printed version (Figure 2A; paragraph 0046)
the second of the digital version is a first section of the digital version (Figure 2D; paragraphs 0065-0067)
the stream of images further includes a second image of a second printed version (Figure 2C; paragraph 0046)
Marda fails to specifically disclose:
the image is a first image
the digital user marking is a first digital user marking

the second of the digital version is a first section of the digital version
the stream of images further includes a second image of a second printed version
the second section of the printed version corresponds to a second section of the digital version
the method further comprises:
	identifying a second digital user marking in the second section of the digital version
	superimposing, in the stream of images, the second digital user marking on or near the corresponding second section of the printed version
	causing display of the second digital user marking superimposed in the stream of images
However, Tseng, which is analogous to the claimed invention because it is directed toward displaying different levels of annotations, discloses:
identifying a second digital user marking in the second section of the digital version (Figures 4-5; paragraphs 0069-0084)
superimposing, in the stream of images, the second digital user marking on or near the corresponding second section of the printed version (Figures 4-5; paragraphs 0069-0084)
causing display of the second digital user marking superimposed in the stream of images (Figures 4-5; paragraphs 0069-0084)

As per dependent claim 31, Marda and Tseng disclose the limitations similar to those in claim 30, and the same rejection is incorporated herein. Tseng discloses wherein the markings comprise a first annotation, a second annotation, a third annotation, causing display of the second digital user marking superimposed in the stream of images comprises:
causing display of the stream of images with the first annotation superimposed, in response to the imaging device being within a first distance from the printed version (paragraphs 0004-0005)
causing display of the stream of images with the second annotation superimposed, in response to the imaging device being within a second distance from the printed version of the document (paragraphs 0004-0005)
causing display to the stream of images with the third annotation superimposed, in response to the imaging device being within a third distance from the printed version of the document (paragraphs 0004-0005)

As per dependent claim 32, Marda discloses the limitations similar to those in claim 21, and the same rejection is incorporated herein. Marda discloses identifying an annotation in the section of the digital version and superimposing the annotation in the stream of images (Figures 2C-2D). However, Marda fails to specifically disclose modifying the annotation in response to a change in a distance between the imaging device and the printed version of the document.
Tseng, which is analogous to the claimed invention because it is directed toward displaying different levels of annotations, discloses changing an annotation displayed adjacent to, or over, the other section in the image of the printed version of the document, in response to a change in distance between the imaging device and the printed version of the document (paragraphs 0004-0005).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tseng with Marda, with a reasonable expectation of success, as it would have enabled for display of different annotations based upon a user’s position with respect to an item. This would have enabled for displaying different annotations based upon a user’s granularity with respect to a clipping and orientation of a device/document.

With respect to claim 43, the applicant discloses the limitations substantially similar to those in claim 30. Claim 43 is similarly rejected.

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.
The applicant’s arguments are directed upon the belief that Marda fails to disclose “capturing… a stream of images of the printed version of the document (pages 35-36).” Upon review of Marda, the examiner respectfully disagrees. Specifically, Marda discloses capturing, by an image device of an apparatus, a stream of images of the printed version of the document, wherein the stream of images includes an image of a section of the printed version (paragraphs 0005, 0031, and 0047). In this instance, a video, a stream of images, of the document is captured by a user device. This video is displayed in an AR environment while capturing the video. The user’s then have the ability to modify the captured video data. For this reason, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/KYLE R STORK/Primary Examiner, Art Unit 2144